Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are deemed to be free of the prior art.  A careful search of the prior art shows that the closest prior art is Ciplys et al. (FEMS Yeast Research, 2011, 11(6): 514-523).  Ciplys et al. does not disclose the instantly claimed inventions and, upon reconsideration and in view of Applicant’s Remarks, Ciplys et al. does not otherwise render the instantly claimed inventions obvious in view of the teachings of the prior art.  As set forth in the record, 	Ciplys et al. teaches that overexpression of yeast calnexin did not improve solubility of measles virus hemagglutinin (MeH) whereas overexpression of human calnexin did. Ciplys also teaches that coexpression of human calnexin noticeably enhance the quantity of the soluble glycosylated form of MeH in yeast.  Without any direct teachings or suggestions in the prior art to co-express human chaperone proteins in plant protein expression systems, the key issue is whether it would have been obvious to transfer the teachings from yeast expression systems as taught by Ciplys et al. to plant systems as taught by, for example, Mason et al (US 20140127749).  While plant and yeast expression system share similarities - both are eukaryotic systems with special concerns about proper protein folding and post translation processing – Applicant has provided in the Remarks several examples showing that yeast and plant expression systems behave very differently with respect to expressing the same heterologous proteins.  Even within the yeast systems, determination of the chaperones that can increase protein expression, proper folding and secretion appears to be a largely empirical process.  As such, whether any particular chaperones can increase expression, folding or secretion and what those chaperones are is unpredictable.  Finally, and most importantly, Applicant shows that the protein at issue in the Ciplys et al. art, MeH, was successfully expressed in at least two plant systems without co-expression of human chaperones, whereas the protein was not successfully produced in a soluble form in the yeast systems.  As such, Ciplys et al. would not tend to suggest transferring the teachings into a plant system.  
It is further noted that the term “mammalian chaperone protein” in the claims is interpreted to mean a chaperone protein as it appears in a mammal.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Primary Examiner, Art Unit 1662